DETAILED ACTION
Status of Application: Claims 1-6, 8-12, 14-19, and 21-23 are present for examination at this time.  
Claims 1-6, 8-12, 14-19, and 21-23 are rejected.
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12, 14-19, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mobile Device Location Estimation Using Operational Data of a Wireless Network by Soto Matamala et al., US2013/0040649A1 (“Soto”)US2017/0164211(“Ho”)in view of “System and Method for Coordinated Beamforming for Overlapping Basic Service Set in WLAN” by Aboul-Magd et al.,  US2016/0029227A1 (“Aboul-Magd”)and further in view of “System and Method for Beamformed Broadcast and Synchronization Signals in Massive Multiple Input Multiple Output Communications Systems” by Stirling-Gallacher et al., US2018/0035396A1 (“Stirling”) and further in view of “System and Method of Location Based Services from Wireless Terminals” by Hui and Park US2010/0093307A1 (“Hui”)

With regard to claims 1, 8, and 14  while Ho discloses a wireless device comprising, method for conducting wireless communications by a device, and computer-readable 
	and conduct wireless transmissions, by the apparatus, over the frequency band using the beam steering characteristics (Soto at ¶¶34-36 where the wireless network communicates operational data ).	Soto does not explicitly state that which is known in the art of communications as taught by Aboul-Magd. Aboul-Magd discloses:
	determine one or more beam paths of the licensed entity using the source location and the directionality of the transmissions of the licensed entity (Stirling at ¶¶102, 103 and Table 2 where the UE identifies the beams based on processing beam identifying information provided to the UE regarding the UE location in degrees with respect to the beam, i.e., directionality.  Also see ¶104 where the system refers to its database of sector geometry with its directionality and location information.) 
[that the beamsteering information is] and configured to avoid interference, caused by the wireless transmissions of the wireless device, with transmissions of the licensed entity over the one or more beam paths within the frequency band (Aboul-Magd at ¶23 where beam steering settings are used to reduce interference which leads to improved MU-MIMO gain).;
Reasons to Combine: Aboul-Magd at ¶23 states that using such features in a beamforming system is advantageous as it reduces interference.  Therefore it would 
Soto does not explicitly state that which is known in the art of communications as taught by Stirling. Stirling discloses:
determine that the apparatus is within a beam path of the licensed entity based on the source location and directionality of the transmission of the licensed entity (Stirling at ¶¶105-110 where the user equipment “detects a beamformed synchronization signal” reads the downstream channel parameters and determines the access-point ID/location and the direction of the downlink signal as part of beam acquisition and synchronization, and reads the source TRP and its direction.  Examiner notes that the term “based on” is broad, and within a broadest reasonable interpretation if the location and direction are part of the determination though not the driving factor, “based on” is met by this.);
	determine one or more beam paths of the licensed entity using the source location and the directionality of the transmissions (Stirling at ¶¶102, 103 and Table 2 where the UE identifies the beams based on processing beam identifying information provided to the UE regarding the UE location in degrees with respect to the beam, i.e., directionality) 
Reasons to Combine: Stirling and Aboul-Magd are from similar fields of endeavor, increasing signal quality in a beamformed system.  Stirling at ¶125 echoes sentiments seen in Aboul-Magd at ¶23 states that using such features in a beamforming system is advantageous as it reduces interference.  Therefore it would have been obvious to one of ordinary skill in the art to combine Stirling with Ho in view of Aboul-Magd to reduce interference which is a common concern in wireless systems
Hui discloses that the wireless device itself can ascertain it’s own location (Hui at ¶6 where the location estimation can be performed mobile side.
Reasons to Combine: Hui at ¶5 provides that location estimation can be performed on either side of the connection (mobile or network side).  Hui at ¶¶12-13 states that sometimes one side of the connection does not allow for a good location estimation on the network side, so it can be advantageous to have location estimation on the mobile 
With regard to claims 2, 9, and 15 while Soto in view of Aboul-Magd  in view of Stirling and further in view of Hui discloses the wireless device, method for conducting wireless communications by a device, and computer-readable storage media relating to claim 1, Soto does not explicitly state that which is known in the art of communications as taught by Aboul-Magd. Aboul-Magd discloses:  wherein the beam steering characteristics comprise at least one of a beam orientation, a beam polarization, a beam elevation, a beam azimuth, or a beam crosspolarization discrimination (Aboul-Magd at ¶23).
Reasons to Combine: Aboul-Magd at ¶23 states that using such features in a beamforming system is advantageous as it reduces interference.  Therefore it would have been obvious to one of ordinary skill in the art to add this feature to reduce interference which is a common concern in wireless systems.
With regard to claims 3, 10, and 16, while Soto in view of Aboul-Magd    in view of Stirling and further in view of Hui discloses the wireless device, method, and computer-readable storage media relating to claim 1, Neither Ho nor Aboul-Magd explicitly states that which is known in the art of communications as taught by Stirling. Stirling discloses: wherein the circuitry is configured to:	modify the beam steering characteristics for the wireless transmissions of the apparatus to avoid interference based on the beam path of the licensed entity (Stirling at ¶¶105-110 where the user equipment upon receiving that information perform “subsequent processing” to adjust to specific beamforming parameters.)Reasons to Combine: Stirling and Aboul-Magd are from similar fields of endeavor, increasing signal quality in a beamformed system.  Stirling at ¶125 echoes sentiments seen in Aboul-Magd at ¶23 states that using such features in a beamforming system is advantageous as it reduces interference.  Therefore it would have been obvious to one of ordinary skill in the art to combine Stirling with Soto in view of Aboul-Magd to reduce interference which is a common concern in wireless systems.
With regard to claims 4, 11 , and 17 Soto in view of Aboul-Magd   in view of Stirling and further in view of Hui discloses the wireless device, method for conducting wireless communications by a device, computer-readable storage media relating to claim 3, wherein the apparatus comprises a plurality of antennas, and wherein the circuitry is configured to determine the beam steering characteristics by determining a subset of the antennas to use for the wireless transmissions based on a directionality of the wireless transmissions of the antennas (Stirling at ¶140 where the transceiver has multiple separate antennas, and “Specific processing systems and/or transceivers may utilize all of the components shown, or only a subset of the components, and levels of integration may vary from device to device.”With regard to claims 5 and 18, Soto in view of Aboul-Magd   in view of Stirling and further in view of Hui discloses the wireless device and computer-readable storage media relating to claim 4, wherein  the  apparatus is a WiFi access point (Stirling at ¶140 where the device may be a Wi-Fi device, or a device “using any other type of wireless protocol.)
With regard to claims 6, 12, and 19 while Soto in view of Aboul-Magd    in view of Stirling and further in view of Hui discloses the wireless device, method for conducting wireless communications by a device, and computer-readable storage media relating to claim 1,   Neither Soto nor Aboul-Magd explicitly states that which is known in the art of communications as taught by Stirling. Stirling discloses:  wherein the frequency band includes a frequency of 6 GHz (Stirling at ¶140 where the device may be a Wi-Fi device, or a device “using any other type of wireless protocol, which would include devices in the 6Ghz range.  802.11 which is the prevalent heading for WLAN standards provides for a 5.9 GHz range which is approximately 6 GHz.  Examiner notes that 6 GHz seems to be a design choice and not there is something novel or advantageous about running this system at 6GHz as opposed to 5.9 GHz or 6.1 GHz.)
Reasons to Combine: Stirling and Aboul-Magd are from similar fields of endeavor, increasing signal quality in a beamformed system.  Stirling at ¶125 echoes sentiments seen in Aboul-Magd at ¶23 states that using such features in a beamforming system is advantageous as it reduces interference.  Therefore it would have been obvious to one of ordinary skill in the art to combine Stirling including its use of common frequency 
With regard to claims 21, 22, and 23 (new) Soto in view of Aboul-Magd    in view of Stirling and further in view of Hui discloses the wireless device, method for conducting wireless communications by a device, and computer-readable storage media relating to claim 1 wherein the frequency band includes a first sub-band of frequencies over which the licensed entity is licensed to communicate (Stirling ¶¶127-128 where the system determines how to spatially separate the beams based on factors including subbands) , wherein the circuitry is configured to determine a first plurality of channels containing the first sub-band of frequencies (Stirling ¶¶127-128 where the system determines how to spatially separate the beams based on factors including subbands).

Response to Arguments
Examiner has read and considered Applicants’ arguments.  Examiner disagrees with Applicants’ arguments at pages 8-11 of their remarks that the Soto reference cannot be a disclosing reference for the elements related to determining the source location and directionality of the licensed entity.   Soto at ¶104 discloses where the system refers to its database of sector geometry with its directionality and location information. Soto at ¶¶37-38 and 44-47 discloses where the system has a network map that includes band and direction information.  While Soto doesn’t use the exact same phraseology as the claims this is not fatal as claims are not held to an ipsissimis verbis test.  One of ordinary skill in the art would understand that a network map/database of sector geometry with the location of the transmitter and an accompanying map that has band and direction information and then reads the maps to determine these elements is thus determining direction and source location of the transmission of the licensed entity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
 can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642